Citation Nr: 0305032	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  97-29 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
upper gastrointestinal disorder.  

2.  Entitlement to an increased evaluation for a low back 
disability with degenerative arthritis and disc disease, 
currently evaluated as 40 percent disabling.  

3.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.  

(The issues of entitlement to service connection for 
bilateral hip, knee and ankle disorders will be the subject 
of a later decision.)  


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to January 
1993.  

This appeal arises from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which, in pertinent part, denied the 
veteran's claims for ratings in excess of 40 and 10 percent 
for his low back and bilateral foot disorders, respectively; 
denied his application to reopen his claim for service 
connection for a stomach condition; and denied his claim for 
service connection for bilateral hip, knee, and ankle 
disorders.  

In February 1999 the Board of Veterans Appeals (Board) 
remanded the veteran's claims to the RO.  The United States 
Court of Appeals for Veterans Claims (Court) Court in Stegall 
v. West, 11  Vet. App. 268 (1998) held that a remand by the 
Board confers on the veteran as a matter of law, the right to 
compliance with the remand orders.  It imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  A review of the claims folder reveals that a VA fee 
basis examination was conducted in August 2001, and the RO 
received the veteran's records from the Social Security 
Administration in November 2002.  As the development ordered 
in the remanded has been completed the veteran's claims have 
been returned to the Board for appellant consideration.  

As the Board previously noted in the February 1999 remand, in 
his substantive appeal, the veteran raised issues of service 
connection for diabetes and hypertension.  These issues have 
not been adjudicated by the RO and are, therefore, again 
referred to the RO appropriate action.  

The Board is undertaking additional development on the claims 
of service connection for bilateral hip, knee and ankle 
disorders pursuant to authority granted by 67  Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3, 105 (January 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.  


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for a stomach condition in a March 1993 rating decision; 
after receiving notice of that decision, the veteran did not 
filed a timely notice of disagreement.  

2.  The additional evidence submitted since the March 1993 
decision of the RO bears directly and substantially upon the 
specific matter under consideration, is not either cumulative 
or redundant, and is significant enough that it must be 
considered in order to fairly decide the merits of the 
claims.  

3.  The medical evidence shows that the veteran does not have 
a current diagnosis of an upper gastrointestinal disorder.

4.  The veteran's service-connected degenerative disc disease 
with arthritis of the lumbar spine is manifested by pain, 
limitation of motion but not ankylosis of the lumbar spine, 
and bilateral lower extremity radiculopathy productive of 
severe sciatic neuropathy; there is no competent evidence to 
show that the veteran's low back disability has produced 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months or is manifested by 
pronounced intervertebral disc syndrome, nor does the medical 
evidence show more than moderate incomplete paralysis of the 
sciatic nerve.  

5.  The veteran's bilateral pes planus is not manifested by 
objective evidence of marked deformity of pronation or 
abduction, inward bowing of the tendo Achilles or 
characteristic callosities.  


CONCLUSIONS OF LAW

1.  The March 1993 rating decision denying service connection 
for a stomach condition is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2002).  

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for an upper 
gastrointestinal disorder.  38 U.S.C.A. §§ 5103, 5107, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2002).  

3.  Service connection for an upper gastrointestinal disorder 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).  

4.  The criteria for an evaluation in excess of 10 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.40, 4.71a, Diagnostic Code 5276 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103. 5103A, 5107 
(West Supp. 2001)).  Regulations implementing the VCAA have 
now been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations eliminate 
the concept of a well-grounded claim and redefine the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (to be codified at 
38 C.F.R. §§ 3.156(a) and 3.159(c)).  However, those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  66 Fed. Reg. at 45,620.  They do not apply 
in the instant case as the claim to reopen was filed well 
before August 2001.  

A recent decision from the United States Court of Appeals for 
the Federal Circuit in Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002), held that § 3(a) of the VCAA (the duty to 
assist and duty to inform sections of the VCAA) was not 
intended to be given retroactive effect.  The recent decision 
in Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) 
concurred with this decision, stating that the decision in 
Dyment was plainly correct.  The recent decisions in Dyment 
and Bernklau conflict with a VA General Counsel opinion that 
remains in effect, and is binding on the Board.  VAOPGCPREC 
11-2000 (Nov. 27, 2000).  

The Board is satisfied that all relevant facts have been 
properly developed, and all of the duty to notify and assist 
provisions have been met by the statement and supplemental 
statements of the case and letters issued by the RO.  There 
is no indication of any additional relevant evidence that has 
not been obtained.  The veteran has been afforded a hearing 
before a Member of the Board and VA examinations.  He has 
been provided VA examinations that address all of the rating 
and service connection questions at hand.  The medical 
evidence is sufficient to adjudicate the issues of service 
connection for a gastrointestinal disorder and increased 
ratings for the veteran's low back and bilateral foot 
disorders.

The RO issued a supplemental statement of the case to the 
veteran in November 2001, which outlined the provisions of 
changes to the law contained in the VCAA and it implementing 
law and regulation, including 38 U.S.C.A. § 5107 and 
38 C.F.R. § 3.159.  In October 2002 the Board sent the 
veteran letter informing him of the changes to the criteria 
for rating intervertebral disc syndrome.  No further 
assistance to the veteran is required to comply with the duty 
to assist the veteran mandated by 38 U.S.C.A § 5103A.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

The RO generally kept the veteran apprised of what he must 
show to prevail in his claim, what information and evidence 
he is responsible for, and what evidence VA must secure.  The 
Board in its February 1999 remand informed the veteran of the 
evidence necessary to support his claim.  Therefore, there is 
no further duty to notify.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Factual Background.  On service enlistment examination in 
June 1982 the veteran's abdomen and viscera were noted to be 
normal.  At entrance into service in August 1982 no 
additional defects were noted.  

An undated service medical record reveals the veteran 
complained of a stomach ache with vomiting and diarrhea.  
Examination revealed increased bowel sounds.  The assessment 
was the veteran had either gastroenteritis or food poisoning.  
In October 1984 the veteran complained of having stomach pain 
for two months.  He had been told he had an ulcer.  The 
veteran vomited after meals.  Examination revealed tenderness 
and pain when palpating the abdomen.  A consult was requested 
and the assessment was possible ulcer.  

The service medical records also show treatment for low back 
and bilateral foot disorders.  

A VA examination of the veteran's digestive system in March 
1993 revealed the abdomen to be mildly obese, and bowel 
sounds were normal and active.  The assessment was history of 
hyperacidity type reaction to nonsteriod anti-inflammatory 
medication with no other gastrointestinal disease found.  

In March 1993 the RO granted service connection for recurrent 
low back pain and pes planus, and assigned 10 percent ratings 
for both disorders.  The RO denied service connection for a 
stomach disorder at that time.  A March 1993 letter from the 
RO to the veteran informed him of the rating decision.  The 
only communication from the veteran during the following year 
is a March 1994 letter requesting increased ratings.  

In March 1996 the RO received the veteran's current claims 
for increased ratings and for service connection for 
additional disabilities.  The veteran indicated he was 
treated at Fort Sill.  

The veteran submitted copies of VA treatment records in July 
1996.  May 1996 records noted problems with a hiatal hernia 
and esophagitis.  A July 1996 endoscopy revealed moderately 
severe esophagitis.  

The RO denied the veteran's claims in a September 1996 rating 
decision.  The veteran indicated disagreement on with the 
issues listed on the title page.  He perfected his appeal to 
the Board.  In February 1999 the Board remanded the veteran's 
claims to the RO.  The claims were remanded to obtain the 
veteran's records and to afford him VA orthopedic, 
neurological and gastrointestinal examinations.  

In February 1998 a VA examination of the veteran was 
conducted to determine if he was eligible for pension.  The 
veteran reported back pain with any movement.  He had pain 
when he walked for two blocks, after sitting for more than 30 
minutes and when rising from a seated position.  He was 
unable to sleep at night due to the discomfort.  With 
medication and pillows he was able to get full nights rest.  
The veteran also had chronic foot pain.  He was only able to 
walk a short distance before he had stabbing pain, about two 
blocks.  

The veteran walked into the examining room in no immediate 
distress.  He used an elastic belt to support his back.  His 
back was straight, but he was only able to bend to 60 
degrees, laterally bend to 15 degrees and extend to 10 
degrees.  Neurological evaluation of the lower extremities 
revealed his deep tendon reflexes were intact.  Sensory 
examination including position sense, vibratory sense, 
temperature and fine touch were intact.  Straight leg raising 
was negative.  Lower extremity strength was normal.  

In November 2002 the RO received copies of the veteran's 
medical records from the Social Security Administration, 
including his records from Fort Sill.  They included 
duplicates of his service medical records.  One record with 
an illegible date reveals the veteran complained of frequent 
episodes of heartburn when on NSAIDS of back pain.  The 
assessment was R/O gastroespagheal reflux disease (GERD).  
The veteran was give Zantac.  March 1993 records reveal the 
veteran complained of a stomach ache.  The assessment was 
hyperacidity, GERD and R/O peptic ulcer disease.  A May 1993 
upper gastrointestinal examination in May 1993 noted findings 
consistent with GERD, a small hiatal hernia and prominent 
gastric folds.  The diagnoses in August 1995 included GERD, 
peptic ulcer disease and mechanical low back pain.  In August 
1995 the veteran also was seen for foot pain.  Examination 
revealed the no inflammation of the right foot, but the left 
was slightly swollen and tender to the touch.  In November 
1995 the veteran complained of pain in the ankles, knees and 
hips.  Bilateral lower extremity neuropathy secondary to 
alcohol was suspected.  In addition, the examiner noted there 
was a lot of bizarre pains and events that were not 
consistent with typical anatomic distribution.  January 1996 
records included diagnosis of degenerative joint disease of 
the back.  

The RO arranged for the veteran to be examined on a fee basis 
in August 2001.  The veteran complained of constant pain, 
stiffness and swelling of the feet when standing or walking.  
He had been given supports but had a poor response.  
Examination of the feet revealed bilateral pes planus.  He 
had good alignment of the Achilles tendon, both on weight 
bearing and non-weight bearing.  He was tender to palpation 
in the plantar arches.  There were no skin or vascular 
changes of the feet.  

The veteran described his spine problem as degenerative joint 
disease of the low back.  His symptoms included pain, 
stiffness, weakness, fatigue and lack of endurance.  He was 
stiff in the morning.  He had difficulty getting out of a 
chair.  He has felt and electrical shock from his back down 
to his knees and had his legs give out.  He took 
methocarbamol.  The veteran used a cane due to his back pain.  
His gait was abnormal.  He appeared stooped at the lumbar 
spine in a guarding position.  During the examination the 
veteran never stood for longer than 5-10 minutes.  The 
examiner was uncertain if it was due to muscle fatigue or 
more psychological fear of falling.  Examination of the 
lumbar spine revealed painful motion.  No significant muscle 
spasm was appreciated along the lumbar spine.  There was no 
perceivable weakness of the lumbar spine musculature.  There 
was tenderness over the L5 spinous process.  Straight leg 
raising was positive on the right at 45 degrees.  It was 
negative on the left.  The veteran was unwilling to perform 
flexion.  Extension was to 25 degrees with pain at 25 
degrees.  Right lateral bending was to 25 degrees with pain 
at 25 degrees.  Left lateral bending was to 20 degrees  with 
pain at 20 degrees.  Right and left rotation were to 25 
degrees with pain at 25 degrees.  Range of motion was limited 
by pain, but not by fatigue, weakness, lack of endurance or 
incoordination.  The examination report listed normal range 
of motion of the back.  Neurological examination of the lower 
extremities revealed no motor deficits.  Reflexes were 2/4 
and equal, bilaterally.  There was decreased sensation along 
the bilateral lower extremities in the L5-S1 distribution.  
X-rays of the lumbar spine revealed left lateral lipping of 
the L4-5.  There was also lipping superiorly and inferiorly 
of the L4 vertebral body.  There was decreased disc space at 
L3-L4, L4-L5 and L5-S1.  The physician stated the diagnosis 
of lumbosacral strain was "progressed" to degenerative disc 
disease and arthritis of the lumbar spine, with bilateral 
lower extremity radiculopathy.  

Upon further examination in August 2001, the veteran 
indicated that he had a seven year history of severe 
heartburn.  He had nausea and vomiting once to twice a week, 
and abdominal pain, occurring once or twice daily for 10 to 
20 minutes.  Pain was precipitated by drinking coffee or 
taking medication on an empty stomach.  He complained of 
diarrhea four times a day for two or three days at a time.  
He reported vomiting blood.  In July 2001 an upper 
gastrointestinal examination revealed his swallowing function 
was normal.  There were no focal areas of narrowing, defects, 
spasms or irregularities identified within the esophagus.  
The stomach was normal in size and position.  Normal mucosal 
pattern is demonstrated throughout the stomach.  Peristalsis 
proceeded satisfactorily and gastric emptying was normal.  
The duodenal bulb was normal in size and contour.  There was 
no evidence of a new or old ulcer.  The remaining portions of 
the duodenum had normal sweep and caliber.  A normal mucosal 
pattern was present throughout the duodenum.  No 
gastroesophageal reflux was demonstrated during the study.  
It was an unremarkable upper gastrointestinal series.  An 
addendum was added to the examination report after the series 
was completed.  The diagnosis was resolved duodenal ulcer 
with no findings of GERD.  

In August 2002 the RO recharacterized the veteran's service 
connected low back pain with degenerative changes to conform 
with the diagnosis in August 2001.  The August 2002 rating 
decision granted an increased rating to 40 percent for the 
low back disability.  A supplemental statement of the case 
was issued to the veteran in August 2002.  

New and Material 

Relevant Laws and Regulations.  Generally, a final decision 
issued by an RO may not thereafter be reopened and allowed, 
and a claim based on the same factual basis may not be 
considered.  See 38 U.S.C.A. § 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108 (West 2002), 
which states, in part, that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 
38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).  Second, if VA determines that the evidence is 
new and material, the VA may then proceed to evaluate the 
merits of the claim on the basis of all evidence of record, 
but only after ensuring that the duty to assist has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc) (discussing the analysis set forth in Elkins), 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  In order for evidence to be sufficient to reopen 
a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including peptic ulcer 
disease, when they are manifested to a compensable degree 
within the initial post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2002).  

Analysis.  The RO denied the veteran's claim for service 
connection for a stomach condition in March 1993.  The 
veteran was notified his claim had been denied by the RO in a 
March 1993 letter and he did not file a notice of 
disagreement with the decision within one year of the date of 
the notice.  The March 1993 rating decision is therefore 
final.  38 C.F.R. § 20.1103.  

The evidence in the claims folder at the time of the March 
1993 rating decision consisted of the service medical records 
and a February 1993 VA examination report.  The February 1993 
VA examination noted a history of gastrointestinal reflux but 
found no current gastrointestinal disease.  Based on those 
findings the RO denied the veteran's claim for service 
connection for a stomach condition.  

The evidence submitted since March 1993 includes medical 
records noting complaints of heartburn and a May 1993 upper 
gastrointestinal series which reveal findings consistent with 
GERD and a small hiatal hernia.  Those records were not in 
the claims folder at the time of the March 1993 rating 
decision, are obviously relevant to the issue at hand and are 
material as they show a post-service diagnosis of a 
gastrointestinal disorder, which was not present at the time 
of the earlier RO final decision.  

The Board notes that a subsequent upper GI series in July 
2001 was unremarkable.  However, the Federal Circuit has held 
that new and material evidence does not have be of such 
weight as to change the outcome of the prior decision.  
Hodge, supra at 1363.  It must only be so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.  The May 1993 upper 
gastrointestinal series is so significant that is must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the veteran's claim for service connection for 
an upper gastrointestinal disorder is reopened.  

Service Connection

The veteran is seeking service connection for an upper 
gastrointestinal disorder.  The Board must first consider 
whether or not proceeding to consider the veteran's claim for 
service connection on the merits would result in prejudice to 
the veteran.  

In Bernard v. Brown, 4 Vet. App. 384 (1993), the United 
States Court of Appeals for Veterans Claims (Court) held that 
before the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such evidence 
or argument, an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.  

While the RO did not reopen the claim and consider it on the 
merits, the veteran was offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and has done so.  He was informed in the August 2002 of the 
evidence needed to support his claim, was afforded a VA 
examination, and appeared and testified at a hearing before 
the undersigned Member of the Board.  There is no indication 
that there is any additional relevant evidence that has not 
been obtained and the recent VA examination noted above ruled 
out a current diagnosis of a gastrointestinal disability.  
Under these circumstances, the Board has concluded there is 
no prejudice to the veteran in proceeding to consider his 
claim of service connection for an upper gastrointestinal 
disorder on a de novo basis.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).    

Analysis.  Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Service medical records included complaints of stomach ache, 
vomiting and diarrhea.  VA medical records in May and July 
1996 include post service diagnosis of esophagitis.  The 
Board remanded the claim in February 1999 for an examination 
to determine if there was a current gastrointestinal disorder 
related to the veteran's complaints in service.  The August 
2001 VA fee basis examination included an upper 
gastrointestinal series, which was normal.  The VA examiner 
added an addendum to the report after reviewing the tests 
results.  He diagnosed that the ulcer was resolved and there 
were no findings of GERD.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; see also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  The August 2001 VA examination found no 
current gastrointestinal disability.  For that reason service 
connection for an upper gastrointestinal disorder, to include 
a stomach disorder, gastroesophageal reflux disease, or 
peptic ulcer disease, is not warranted.    

Increased Ratings

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2002).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Degenerative Disc Disease and Arthritis of the Lumbar Spine 
with Bilateral Lower Extremity Radiculopathy

Arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71, Diagnostic Code 5010.  

The maximum rating for limitation of motion of the lumbar 
spine, severe, is 40 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002). 
The maximum rating for lumbosacral strain, severe, is 40 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5295. 

During the pendency of this appeal the Diagnostic Code for 
rating intervertebral disc syndrome has been amended.  
67 Fed. Reg. 54345-54349 (2002).  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Prior to September 23, 2002 intervertebral disc syndrome was 
rated as follows: pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of a diseased disc with little intermittent 
relief is evaluated as 60 percent disabling.  Severe 
intervertebral syndrome demonstrated by recurring attacks 
with intermittent relief is evaluated as 40 percent 
disabling.  38 C.F.R. Part 4, Diagnostic Code 5293 (2002).  

On or after September 23, 2002, is intervertebral disc 
syndrome is evaluated (preoperatively or postoperatively) 
either on the total duration of incapacitating episodes over 
the past 12 months or combining under section 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least six weeks during the past 12 months a 60 
percent rating is assigned.  
With incapacitating episodes having a total duration of at 
least four weeks, but less than six weeks during the past 12 
months a 40 percent rating is assigned.  67 Fed. Reg. 54345-
54349 (2002).  

Diagnostic Code 8520 provides for an 80 percent rating for 
complete paralysis of the sciatic nerve where the foot 
dangles and drops, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
(very rarely) lost.  A 60 percent rating for sciatic nerve 
injury may be assigned when there is incomplete paralysis 
which is severe, with marked muscular atrophy.  A 40 percent 
rating is assigned for moderately severe incomplete 
paralysis.  A 20 percent rating if assigned for moderate 
incomplete paralysis.  A 10 percent rating is assigned for 
mild incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2002).

In a precedent opinion, the VA General Counsel has held that 
disabilities rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, involved limitation of motion, which warrant 
consideration based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40 and 4.45.  
VAOPGCPREC 36-97.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.

The Court has acknowledged that when an appellant has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994).  In Bierman 
v. Brown, 6 Vet. App. 125 (1994), it was noted that 
manifestations of neurological symptomatology of a lower 
extremity which are distinct from low back symptoms (that is, 
neither duplicative or overlapping) could be rated under a 
diagnostic code different from Diagnostic Code 5293 without 
violating the VA anti-pyramiding regulation of 38 C.F.R. § 
4.14.  However, the evaluation of the "same disability" or 
the same "manifestations' under various diagnoses is 
prohibited.  38 C.F.R. § 4.14.  The Court has held that a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  See also Esteban and Bierman, supra.

Analysis.  The veteran was originally service connected for 
recurrent low back pain in March 1993.  Based on the change 
in diagnosis noted by the VA examiner in August 2001, the RO 
recharacterized the veteran's service connected low back 
disability as degenerative disc disease and arthritis of the 
lumbar spine with bilateral lower extremity radiculopathy.  

The Court has instructed the Board to explain in its 
decisions the diagnostic code under which the claim is 
evaluated, and, most importantly, explain any 
inconsistencies, apparent or real, that result when the Board 
cites a code different from that used by the VA at other 
times in the history of the adjudication of the claim, 
including codes used by the agency of original jurisdiction 
or cited in the Statement of the Case.  Shifting diagnostic 
codes throughout the adjudication process, while perhaps 
harmless with regard to the decision reached, may create 
confusion as to the standards and criteria employed in 
evaluating the claim.  Pernoria v. Derwinski, 2 Vet. App. 
625, 629 (1992).  See Suttman v. Brown, 5 Vet. App. 127, 133 
(1993) (if two or more diagnostic codes are potentially 
applicable, the Board must provide the reasons and bases for 
selecting a particular diagnostic code).  

The veteran's low back disability was initially rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5295, the criteria for 
evaluating lumbosacral strain until August 2002.  Based on 
the diagnosis of degenerative disc disease and the 
recommendation of the August 2001 VA examiner, the RO granted 
an increased rating to 40 percent under the criteria for 
rating intervertebral disc syndrome in its August 2002 rating 
decision.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Degenerative disc disease may be rated based on the 
diagnostic code for intervertebral disc syndrome; or by 
rating separately the peripheral nerve symptoms and those 
based on arthritis, such as limitation of motion.  Bierman v. 
Brown, 6 Vet. App. 125 (1994); 67 Fed. Reg. 54345-54349 
(2002)(to be codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293, Note (2)).  

The Board first considered whether or not an increased rating 
based intervertebral disc syndrome codes should be granted.  
A comparison of the old and new Diagnostic Codes reveals the 
old Diagnostic Code is more favorable to the veteran.  
Karnas, supra.  A higher rating to 60 percent under the new 
code requires six weeks of best rest during the past 12 
months for treatment of intervertebral disc syndrome.  As 
there is no history of prescribed bed rest due to 
incapacitating episodes of intervertebral disc syndrome the 
old Diagnostic Code is more favorable to the veteran.  67 
Fed. Reg. 54345-54349 (2002)(to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, Note (1).  

The veteran's current 40 percent rating takes into 
consideration severe symptomatology and functional impairment 
due to his disc disease.  The next highest rating of 60 
percent is not warranted unless there is pronounced 
intervertebral disc syndrome, which is manifest by persistent 
symptoms with little intermittent relief.  Those symptoms 
compatible with sciatic neuropathy include characteristic 
pain, demonstrable muscle spasm, absent ankle jerk and other 
findings consistent with a diseased disc.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  The VA examination in February 
1998 did not reveal any neurological findings, such as muscle 
spasm, absent ankles jerks or sensory deficits.  In August 
2001 the neurological evaluation revealed no motor deficits 
or decreased reflexes but did find decreased sensation in the 
lower extremities.  The evidence indicates the veteran's pain 
occurs with motion, after sitting too long or when arising 
from a chair as noted in the February 1998 VA examination 
report.  The veteran described pain in his knees and legs 
like an electrical shock.  Based on the absence of pertinent 
objective findings (e.g., muscle spasms, absent ankle jerks) 
and the veteran's reports of intermittent relief of his 
symptoms, the overall disability picture shown is not 
consistent with pronounced impairment.  A rating in excess of 
40 percent under the rating criteria in effect for 
intervertebral disc syndrome (Code 5293) prior to the recent 
change in the law is not warranted.  

Next the Board considered whether a higher rating based on 
separate evaluations was applicable.  Dividing the veteran's 
symptoms into those based on arthritis with limitation of 
motion and those based on sciatic nerve involvement such as 
pain, the Board determined a 20 percent rating based on 
limitation of motion and a 20 percent rating for moderate 
incomplete paralysis of the sciatic nerve were appropriate.  
While the VA examiner in August 2001 noted that the range of 
motion of the lumbar spine was normal, the veteran refused to 
perform flexion.  There was loss of 10 degrees of extension, 
14 degrees of right lateral bending, 20 degrees of left 
lateral bending and 10 degrees of right and left rotation.  
The veteran demonstrated range of motion, measured as half or 
more of what is considered normal range of motion.  The Board 
noted those motions were performed with pain.
However, the current 40 percent rating is the maximum 
evaluation allowed for limitation of motion of the lumbar 
spine (Code 5292) or lumbosacral strain (Code 5295).  As 
there is clearly some motion of the lumbar spine, ankylosis 
is not present, let alone unfavorable ankylosis, so a 50 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5289 
is not warranted.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
or weakness is demonstrated, and pain or weakness on use is 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  In the present case, however, the veteran is 
receiving the maximum disability rating available under 
Diagnostic Codes 5292 and 5295 for limitation of motion, and 
consideration of functional loss due to pain would not lead 
to a higher evaluation under those codes.  Johnston v. Brown, 
10 Vet. App. 80, 84-85 (1997).  While 38 C.F.R. §§ 4.40, 
4.45, 4.59 could be considered if the veteran's disability 
were evaluated under Diagnostic Code 5293, as noted above, 
there have been no abnormal objective findings reported in 
recent years, such as muscle spasms, atrophy, absent ankle 
jerks, to suggest additional functional impairment to a 
degree that would support a rating in excess of 40 percent 
under Code 5293.

As noted above, the veteran's lumbar spine motions were 
performed with pain. The Diagnostic Code for the sciatic 
nerve includes consideration of pain, including painful 
motion; therefore, a separate rating would result in 
compensating the veteran twice for the same symptomatology.  
38 C.F.R. § 4.14.  The veteran's sciatic symptoms are limited 
to pain and some loss of sensation in the lower extremities.  
Peripheral nerve ratings characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain are 
rated with a maximum equal to severe incomplete paralysis.  
38 C.F.R. § 4.123.  Severe incomplete paralysis of the 
sciatic nerve requires marked muscular atrophy.  There is no 
evidence of muscle atrophy or motor deficits in the lower 
extremities.  Reflexes were 2/4.  The only symptoms were 
sensory in nature.  There was decreased sensation and pain.  
Those symptoms are commensurate with moderate incomplete 
paralysis which is rated as 20 percent disabling.  A higher 
rating based on separate rating for arthritis and involvement 
of the peripheral nerve is not warranted.  

Bilateral Pes Planus

Moderate foot injuries are rated as 10 percent disabling.  
Moderately severe foot injuries are rated as 20 percent 
disabling.  Severe foot injuries are rated as 30 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2002).  

Moderate acquired flatfoot with weight-bearing line over or 
medial to great toe, inward bowing of the tendo Achilles, 
pain on manipulation and use of the feet with bilateral or 
unilateral involvement is evaluated as 10 percent disabling.  
Severe flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), with pain on manipulation and 
use accentuated, with indications of swelling on use and 
characteristic callosities is evaluated as 30 percent 
disabling, if bilateral, and 20 percent disabling if 
unilateral.  38 C.F.R. Part 4 Diagnostic Code 5276 (2002).

Analysis.  The veteran's bilateral pes planus is currently 
rated as 10 percent disabling.  A higher rating requires 
objective evidence of marked deformity such as pronation of 
abduction.  VA examinations in February 1998 and August 2001 
did not note any pronation of abduction.  Accentuated pain on 
manipulation and use is also required.  The August 2001 VA 
examination revealed tenderness to palpation in the plantar 
arches.  Walking or standing caused pain.  The diagnostic 
code also requires indications of swelling.  The February 
1998 and August 2001 examinations did not show objective 
evidence of marked deformity of pronation or abduction, 
inward bowing of the tendo Achilles or characteristic 
callosities.  In August 2001 no skin or vascular changes were 
noted.  The VA examiner noted the Achilles tendon was in good 
alignment.  The VA examiner in his diagnoses described the 
degree of functional limitation based on pes planus as 
slight.  Hallux valgus was absent.  

While the veteran had pain and a history of swelling and 
characteristic callosities (shown by examinations that 
preceded receipt of his current claim), with little objective 
indication of the latter two findings in recent years, his 
bilateral foot disability more nearly approximates the 
criteria for moderate disability.  38 C.F.R. § 4.7  
Accordingly, a rating in excess of 10 percent for bilateral 
pes planus is not warranted. 

As an additional matter, the Board notes that the RO 
considered the applicability of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1).  This regulation 
provides that in exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be approved provided the case 
presents such an exceptional or unusual disability picture 
with related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  

The Board concurs with the RO's determination that a referral 
for consideration of an extraschedular rating is not 
warranted in the instant case.  Nothing in the record 
indicates that the veteran's service-connected low back or 
bilateral foot disorder have resulted in frequent periods or 
hospitalization and/or marked interference with employment.  
As such, the Board concludes that this disability is 
adequately compensated by the current schedular ratings, and 
it does present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims, and they 
must be denied.  As the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

New and material evidence has been submitted to reopen the 
veteran's claims for service connection for a 
gastrointestinal disorder, to this extent only the appeal is 
granted.  

Service connection for an upper gastrointestinal disorder is 
denied.  

A rating in excess of 40 percent for degenerative disc 
disease and arthritis of the lumbar spine with bilateral 
lower extremity radiculopathy is denied.  

A rating in excess of 10 percent for bilateral flat feet is 
denied.  



		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

